Citation Nr: 0212609	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for contusion 
of the right knee.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1972.  

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO denied entitlement to an 
increased evaluation for a contusion of the right knee.

The case was most recently before the Board of Veterans' 
Appeals (Board) when, after adjudicating other issues then 
pending on appeal, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In February 2002 the RO most recently affirmed the 
determination previously entered, and has returned the case 
to the Board for further appellate review.


FINDING OF FACT

The veteran without good cause failed to report for two 
scheduled VA examinations associated with his claim for an 
increased rating for a right knee contusion.  


CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 10 percent 
for contusion of the right knee is denied as a matter of law.  
38 C.F.R. § 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran was initially granted 
service connection for a right knee disorder in a rating 
decision in September 1977.  A noncompensable rating was 
assigned.  This grant was based on service medical records 
(SMRs) which show that the veteran was treated in 1971 for 
right knee injuries.  

Postservice VA examination in August 1977 was essentially 
negative.  Flexion, however, was from 0 to 90 degrees.  X-ray 
was interpreted as normal.  

Postservice records reflect that a noncompensable evaluation 
remained in effect for the service-connected right knee 
disability for many years.  In a September 1993 rating 
action, the RO increased the noncompensable disability 
evaluation to 10 percent based on the following clinical 
findings.  In March 1993 the veteran was seen for right knee 
complaints at a VA facility.  Examination showed no 
limitation of motion.  On VA examination in July 1993, range 
of motion of the right knee was 0 to 125 degrees without pain 
as compared to the left knee's range of motion of 0 to 142 
degrees.  X-ray of the knee was within normal limits.  There 
was occasional crepitus with passive and active motion.  

Subsequently dated VA records include a March 1995 X-ray 
which was interpreted as showing mild degenerative changes 
but no loose bodies were seen.  Magnetic resonance imaging 
(MRI) from March 1995 was negative.  The veteran underwent an 
arthroscopy of the right knee in July 1995.  There was a 
medial meniscus tear.  He was placed in a knee immobilizer 
for 2-3 days.  Examination of the right knee in October 1995 
showed range of motion of 0 to 120 degrees.  The knee had 
stable ligaments with no swelling.  In November 1995, he 
complained of pain but examination revealed no effusion.  
Later that month, examination showed full range of motion of 
the knee with mild effusion and crepitance.  The joint was 
stable with no anterior drawer.  

VA examination was conducted in November 1997.  At that time 
it was noted that X-rays of March 1995 and January 1996 
showed slight spurring of the right patella.  The veteran's 
right knee medical history was noted.  It was noted that he 
had last been seen in December 1995 for right knee complaints 
to include instability of the right medial side.  He also 
reported early morning locking and stiffness and grating 
sound.  The right knee showed 120 degrees of flexion and 5 
degrees of extension 
with minimal rotation, abduction, and adduction.  There was 
1+ edema of the right medial side crepitus with movement 
noted.  


There was acute tenderness with range of motion exercises on 
the right medial aspect of the knee.  No significant joint 
instability was noted.  There was positive McMurray test, 
clicks during forced adduction at 90 degrees flexion, 
negative Apley test, negative varus valgus, positive duck's 
waddle test.  

In November 1998, the Board remanded the claim due to 
procedural deficiencies.  For example, it was unclear as to 
whether the veteran desired representation.  

Subsequently dated records reflect that the veteran failed to 
show for scheduled examinations in August and September 1999.  
In September 2000, the Board remanded the claim for 
evidentiary development to include a contemporaneous 
orthopedic examination.  It was specifically pointed out to 
the veteran that failure to report without good cause for an 
examination for an increased rating would result in the 
denial of the claim.  38 C.F.R. § 3.655 (2001); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The RO, in a letter to the veteran in October 2001, advised 
that a VA examination was being scheduled to evaluate the 
service-connected disability at issue.  He was advised that 
pursuant to 38 C.F.R. § 3.655, failure to report for his 
examination, without good cause, would result in denial of 
this claim.  This letter was sent to his address of record.  

Documents created by the VARO reflect that two attempts were 
made to schedule VA examinations for review and assessment of 
the veteran's right knee contusion.  The veteran failed to 
report for both of these examinations.  

The evidentiary record is devoid of any explanation, either 
by the veteran or his representative, of any reason which may 
exist for his failure to report for the scheduled 
examinations.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Federal regulations 
provide, in pertinent part, as follows:

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b)  Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a),(b) (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of the rating decision, 
statement of the case, supplemental statement of the case 
and, specifically, in correspondence dated in October 2001, 
has given the veteran notice of the information and evidence 
necessary to substantiate his claim pursuant to VCAA of 2000.  




That is, he was provided with notice of the regulations 
pertaining to an increased evaluation for the service-
connected disability at issue, a rationale of the denial, and 
he was notified of his appellate rights.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to the extent possible to substantiate the veteran's claim.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, and previous VA examination 
reports.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; and no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Increased Evaluation

As the veteran failed to report for two contemporaneous 
scheduled examinations needed to assess the current nature 
and extent of severity of his right knee disability without 
good cause shown, the Board finds that his claim for an 
increased rating for contusion of the right knee must be 
denied as a matter of law.  See 38 C.F.R. § 3.655(b) (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Additionally, it is noted that the veteran was properly 
notified of the consequences of a failure to report for his 
scheduled VA examination both by the Board and the RO, and 
the examination requests sent from the RO to the VAMC 
included his most recent address of record.  See 38 C.F.R. § 
3.1(q) (2001) (Notification for VA purposes is a written 
notice sent to the claimant's last address of record).

The VAMC has indicated that the veteran failed to report for 
his scheduled VA examinations.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  

Given the presumption of regularity in the mailing of VA 
examination scheduling notices, the veteran's notification of 
the consequences of failure to report for his VA 
examinations, the fact that no correspondence to the veteran 
has been returned as undeliverable, and considering the fact 
that neither the veteran nor his representative have never 
contacted VA to give adequate reasons for not reporting for 
the examinations, the Board is satisfied that the veteran 
failed to report to the scheduled examinations without good 
cause.  See 38 C.F.R. § 3.655 (2001).

The dispositive law in this case is 38 C.F.R. § 3.655(b).  
Under this regulation, when a claimant fails to report for an 
examination in conjunction with a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim "shall be denied."  38 C.F.R. 
§ 3.655(b) (2001).

Therefore, since the veteran failed without good cause to 
report for two needed VA examinations in conjunction with his 
reopened claim, his claim must be denied, as mandated by 
38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)



ORDER

Entitlement to a rating in excess of 10 percent for contusion 
of the right knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

